Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed.
Sung et al. (US 2008/0018569), figs. 2, 5, discloses system for managing thermal conditions associated with an organic light emitting display (OLED display panel 100), the system comprising: a non-transitory memory operable to store instructions (see pars, 54, 62, 66); and instructions stored in the non-transitory memory that when executed on a processor are operable to (see par. 43); detect a thermal state of an OLED display including at least a temperature of the OLED display including at least a temperature of the OLED display (See figs. 2, 5, At least one temperature sensor 120 is formed on the OLED display panel 100 to sense a temperature of the OLED display panel 100 and to supply a temperature signal to a sensor driving unit 130. The sensor driving unit 130 converts the temperature signal supplied from the temperature sensor 120 into a digital temperature signal).
Chandley (US2006/0101293) discloses another way to reduce power to a screen area is to lower its refresh rate relative to other areas. As described below, this may be done via specialized hardware, but is straightforward to implement in software, as long as the bandwidth to the display hardware is sufficient to push down possibly large numbers of pixel changes. For example, instead of illuminating a pixel with RGB levels of [25, 129, 242] once per refresh, occasionally a refresh may be skipped by sending an RGB level of [0, 0, 0], to that pixel, that is, black/no power in typical schemes. Sending one set of zeroes every other time would result in a fifty percent effective rate; sending one set of zeroes every three refreshes would result in a two-thirds effective rate, and so on. Note that the zeroes need not be sent on the same frame, e.g., the same RGB values at a two-thirds refresh rate may be accomplished by sending [0, 129, 242] for the first frame, [25, 0, 242] for the second frame and [25, 129, 0] for the third frame. Different pixels may have the zero appear in a different order, e.g., middle, first, last, which may help avoid flickering. At reasonably fast frame rates, the eye will notice the darkening, but will likely not notice the color changes; the presence of sub-pixel elements may influence this behavior.
Chang US 20060160255, fig. 6, [0022] FIG. 6 is a flowchart of the driving method according to the invention. In step 602, the temperature of the active matrix OLED display is detected. In step 604, the equivalent current of the power circuit is adjusted through the linear thermistor according to the temperature of the active matrix OLED display. In step 606, the light emitting device is driven by the equivalent current to illuminate. The equivalent current output from the terminal VDD of the power circuit is in reverse proportion to the temperature, thus the brightness of the light emitting device remains constant as temperature varies. 
None of the references cited in record disclose a system for managing thermal conditions associated with an organic light emitting display (OLED), the system comprising: a non-transitory memory operable to store instructions; and instructions stored in the non-transitory memory that when executed on a processor are operable to: detect a thermal state of an OLED display including at least a temperature of the OLED display; present visual images at a first zone of the OLED display with a full pixel refresh rate; and present visual images at a second zone of the OLED display with a partial pixel refresh rate set to achieve an adjustment of the thermal state, including at least reducing the temperature of a portion of the second zone of the OLED display, the partial pixel refresh rate having at least some of the pixels of the second zone at a full refresh rate and at least some of the pixels of the second at less than the full refresh rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623